Citation Nr: 1415791	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  04-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, including due to herbicide exposure.

2.  Entitlement to service connection for rheumatoid arthritis, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2009, the Veteran testified before an Acting Veterans Law Judge at a Travel Board hearing in Huntington, West Virginia, regarding his claims for service connection for rheumatoid arthritis and a stomach disorder.  A transcript of that hearing is in the claims file.  That Acting Veterans Law Judge has since retired.

The Board offered the Veteran a new hearing and in April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board hearing in Huntington, West Virginia, regarding his claims for service connection for rheumatoid arthritis and a stomach disorder.  A transcript of that hearing is also in the claims file. 

The Board most recently remanded the Veteran's claims for further evidentiary development in August 2013.  Specifically, this Remand instructed the Appeals Management Center to schedule the Veteran for a new VA examination regarding the claims for entitlement to service connection for rheumatoid arthritis and a stomach disorder in order to obtain etiological opinions which considered his presumed exposure to herbicide agents in Vietnam.  This examination was conducted in December 2013.  As such, the Board's August 2013 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his active duty.

2.  The Veteran has current diagnoses of GERD and rheumatoid arthritis.

3.  The Veteran did not experience a chronic gastrointestinal disorder or arthritis during active duty, or a continuity of symptoms of since discharge from active duty.

4.  The Veteran's rheumatoid arthritis did not manifest to a compensable degree within one year of discharge from active duty.

5.  The Veteran's GERD and rheumatoid arthritis are not causally or etiologically related to service, to include exposure to an herbicidal agent.

6.  The Veteran's GERD and rheumatoid arthritis are not causally or etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to an herbicidal agent, nor was it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Rheumatoid arthritis was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to an herbicidal agent, nor was it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2003, prior to the initial unfavorable AOJ decision issued in July 2003.  This notice informed the Veteran of the evidence necessary to establish service connection for a stomach disorder, of how VA would assist him in developing that claim, and his and VA's obligations in providing such evidence for consideration.  

However, the Board notes that the March 2003 letter did not inform him of the evidence necessary to establish service connection for rheumatoid arthritis, nor did it advise him of the evidence required to substantiate disability ratings and effective dates.  This notice was not supplied until after the July 2003 decision in a letter dated in March 2007; however, the Board finds that no prejudice to the Veteran has resulted from the untimeliness of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board observes that supplemental statements of the case issued following the March 2007 notice letter constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See id., citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claim.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service records, his VA and private treatment records, and the documentation associated with his application for Social Security Administration disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent adequate VA examinations most recently in June 2010, July 2012, and December 2013 to determine the likely etiology of his stomach disorders and rheumatoid arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and treatment records, and administered clinical examinations, which allowed for fully-informed evaluations of the claimed disability.  The examiners also provided opinions with underlying rationales.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted by an accredited representative from the Veterans of Foreign Wars of the United States at his most recent Board hearing in April 2012

With respect to the Veteran's stomach disorders and rheumatoid arthritis, the representative and the Veteran's Law Judge asked questions pertaining to whether the Veteran's disorders were incurred in or due to his active duty service, to include exposure to an herbicidal agent.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the issues on appeal.

II.  Service Connection

The Veteran seeks entitlement to service connection for a stomach disorder and rheumatoid arthritis.  He specifically contends that herbicide exposure during his service in the Republic of Vietnam caused his current stomach disorder and rheumatoid arthritis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, such as arthritis and ulcers, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  However, the Federal Circuit held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  As mentioned above, arthritis and ulcers are both listed under § 3.309 as chronic diseases.  See C.F.R. § 3.309.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).

Governing law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6) (iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii) (2013).  

The record reflects that the Veteran had service in the Republic of Vietnam during the applicable time period.  Therefore, exposure to herbicides is established.  38 C.F.R. § 3.307(a) (6) (iii).  However, the Veteran's diagnosed gastroesophageal reflux disease (GERD) and rheumatoid arthritis are not on the list of diseases eligible for presumptive service connection under 38 C.F.R. § 3.309(e).  Nonetheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service treatment records reveal that the Veteran was treated for complaints of nausea and vomiting for 2 days in June 1971; however, an examination was negative and he was diagnosed as having acute gastroenteritis.  Otherwise, there was no treatment for a stomach disorder or arthritis while the Veteran was in service.  Significantly, his December 1971 examination at separation indicated that his abdomen, viscera, spine, and musculoskeletal system were within normal limits.

Post-service treatment records show that the Veteran sought treatment for gastric pain in 1987, at which time he was diagnosed with a duodenal ulcer and gastroesophageal reflux.  He did not file a claim for entitlement to service connection for a stomach disorder until January 1995.  

The Veteran was provided with a VA stomach examination in March 1995, at which time he was diagnosed as having duodenal ulcer; however, the examiner did not opine as to the likely etiology of the disorder.  He was provided with a VA digestive conditions examination in April 2003, at which time he was diagnosed as having gallbladder disease and remote cholecystectomy; however, the examiner did not opine as to the likely etiology of these disorders.  

The Veteran first sought treatment for low back pain in 2000.  Although X-rays were normal and the etiology of his back pain was undetermined at that time, he was later diagnosed as having rheumatoid arthritis.  

In a February 2002 treatment note, a private physician indicated that it was not clear whether the Veteran's arthritis could be related to his autoimmune liver diseases.  The Veteran was then referred to a private rheumatologist, who indicated in an April 2002 treatment note that the Veteran's rheumatoid arthritis was "most likely" secondary to his autoimmune hepatitis; however, no further explanation or basis for this conclusion was offered.

The Veteran was provided with a VA autoimmune disease examination in July 2003, at which time the examiner was unable to find an association between diabetes, rheumatoid arthritis, and autoimmune hepatitis.  Although the examiner did acknowledge the private rheumatologist's mention of a connection between rheumatoid arthritis and autoimmune hepatitis, he was unable find any support in the relevant medical literature to confirm such a relationship.  

In 2004, the Veteran submitted several articles in which the authors propounded a possible nexus between Agent Orange/dioxin exposure and numerous gastrointestinal disorders, including nausea, vomiting, abdominal pain, and gastric ulcers.  

The Veteran was provided with a VA joints examination in June 2010, at which time he was diagnosed as having rheumatoid arthritis.  However, the examiner opined that the rheumatoid arthritis was less likely than not (less than 50 percent probability) permanently aggravated by an in-service illness, injury, or event, or by a service-connected disability.  The examiner explained that the Veteran's service treatment records did not reveal any history of joint pain consistent with a history of rheumatoid arthritis, and that his December 1971 separation examination did not document any current or past history of joint problems, with normal findings upon examination.  The examiner emphasized that the Veteran was not diagnosed with
rheumatoid arthritis until approximately 2002 when he was having diffuse joint pain and swelling,  The examiner further explained that rheumatoid arthritis is a chronic systemic inflammatory disease, and that at this time there is no known cause of rheumatoid arthritis.  Given that there is no known cause of rheumatoid arthritis and that Veteran developed his symptoms and was diagnosed decades after his military service, the examiner opined that that the Veteran's rheumatoid arthritis was less likely as not caused by any event, illness, injury, or other occurrence of his military service.

The Veteran was also provided with a VA stomach examination in June 2010, at which time he was diagnosed as having peptic ulcer disease and GERD.  However, the examiner again opined that these disorders were less likely than not (less than 50 percent probability) caused by or a result of an in-service illness, injury, or event, or by a service-connected disability.  The examiner explained that the Veteran's service treatment records did not reveal any history of abdominal complaints, and that his December 1971 separation examination did not document and current or past history of abdominal problems, with normal findings upon examination.  The examiner recognized that the Veteran did have a history of GERD found on VA records dating back until at least 2003, and that the Veteran had an upper endoscopy with biopsy revealing mild gastritis and duodenitis and Helicobacter pylori infection.  The examiner indicated that medical records documented that the Veteran had a prior history of duodenal ulceration, but that it was unclear when that history originated.  The examiner reiterated that there was no history of abdominal problems during the Veteran's period of service.  Given the long interval between service and the onset of abdominal complaints which led to the above diagnoses, the examiner opined that it was less likely than not that the Veteran's diagnoses of peptic ulcer disease, gastritis, duodenitis, and GERD were related to any event, illness, or other occurrence in service.  The examiner commented that Helicobacter pylori infections are a major cause of peptic ulcer disease and was clearly the proximate cause of the Veteran's gastritis and duodenitis.  The examiner explained that the proximate causes of GERD were not as clear cut, that it was common knowledge that functional or mechanical problems with the lower esophageal sphincter were the most common causes of GERD, and that there was no plausible mechanism for how illness, injury, or other event during the Veteran's military service would cause GERD or be related to the onset of GERD so many years after the Veteran's military service.  

In its June 2012 remand instructions, the Board directed the RO to schedule the Veteran for a new VA examination to obtain an opinion as to whether it was at least as likely as not (a 50 percent probability or more) that the Veteran's arthritis disorder or a current stomach disorder were caused or aggravated by one or more of the Veteran's service-connected disabilities.  

Pursuant to the Board's June 2012 remand instructions, the Veteran was provided with a VA examination in July 2012 in which the examiner opined that the Veteran's current diagnoses of rheumatoid arthritis and GERD were not caused by or the result of or aggravated by service or by any of his service-connected disabilities.  

With respect to his rheumatoid arthritis, the July 2012 examiner explained that the Veteran's service treatment records, to include his December 1971 separation examination, contained no mention or diagnosis of rheumatoid arthritis.  The examiner emphasized that the Veteran was not diagnosed with rheumatoid arthritis until many years following separation from service.  The examiner explained that rheumatoid arthritis is a systemic inflammatory, peripheral polyarthritis of unknown etiology.  As such, the examiner opined that the Veteran's rheumatoid arthritis was similarly of unknown etiology, and that there was not enough study done to support the cause-and-effect, as well as aggravation, relationship of rheumatoid arthritis by the Veteran's various service-connected conditions.  As a result, the examiner concluded that the Veteran's rheumatoid arthritis was not caused or aggravated by his service-connected conditions, but was rather a natural progression of the disease.  

With respect to his GERD, the July 2012 examiner emphasized that the Veteran's service treatment records, to include his December 1971 separation examination, did not mention any condition of the stomach or GERD, and that the Veteran was not diagnosed with a stomach disorder until many years later.  Therefore, the examiner opined that the Veteran's GERD/stomach condition was not caused by or related to his period of service.  The examiner further commented that the medical literature did not contain enough study to support a causal relationship between the GERD or stomach disorder and the Veteran's service-connected conditions.  As such, the examiner concluded that the Veteran's GERD or stomach disorder was not caused or aggravated by his service-connected conditions, but was rather a natural progression of the disease.  

However, in the Veteran's May 2013 Informal Hearing Presentation, his representative emphasized that the June 2012 VA examination report was inadequate because it failed to specifically address the question of whether the Veteran's GERD and/or rheumatoid arthritis were caused by his in-service herbicide exposure.  Although the June 2012 VA examiner generally concluded that the Veteran's GERD and rheumatoid arthritis were not caused by or a result of his military service on the basis that he did not manifest relevant symptomatology during his period of service, the examiner's opinion did not address the assertion that these disabilities manifested at a later date as a result of in-service herbicide exposure, as claimed by the Veteran and as suggested by the articles submitted by the Veteran.  As such, the Board found that a new VA examination was necessary to specifically address the likelihood that the Veteran's arthritis disorder and/or GERD were related to his in-service exposure to herbicides.

Pursuant to the Board's August 2013 Remand instructions, the Veteran was provided with another VA examination in December 2013.  With respect to the Veteran's stomach disorder, he was again diagnosed as having GERD.  However, the examiner opined that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner explained that, although the Veteran complained of nausea and
vomiting for 2 days in June 1971, an examination at the time was negative and he was diagnosed as having acute gastroenteritis.  The examiner opined that this was an acute and self-limited condition.  Moreover, the Veteran exhibited no documented chronic stomach or duodenal disorder in service.  The examiner further emphasized that the Veteran underwent an upper gastrointestinal series in November 2013 which revealed status post cholecystectomy, and opined that cholecystitis and gall stones are chronic and recurrent conditions that lead to nausea, vomiting, abdominal pain and indigestion similar to GERD and hiatal hernia.  The examiner also reviewed the medical articles submitted by the Veteran suggesting a link between herbicide exposure and GERD as well as other stomach conditions.  However, the examiner explained that there were other factors that could reduce the lower esophageal sphincter including gastric distension, cholecystokinin, various foods, smoking, and drugs; in addition, the examiner emphasized that the Veteran's medical literature even conceded that GERD could also occur without any particular causes.  As such, the examiner opined that the Veteran's GERD was more likely from his hiatal hernia (as per esophagogastroduodenoscopy) and chronic cholecystitis, status post cholecystectomy.  The examiner concluded that there was not enough study done to support a cause and effect relationship between the GERD or stomach condition and Agent Orange exposure, including digoxin exposure.  Therefore, he could not find any nexus or linkage between Agent Orange/digoxin exposure and GERD or a stomach condition, to include nausea, vomiting, abdominal pain, gastric ulcers, and indigestion.  The examiner concluded that the Veteran's stomach disorder was less likely than not caused by or incurred during his period of active duty service, to include his presumed in-service exposure to herbicides.  

With respect to the Veteran's arthritis, he was diagnosed as having rheumatoid arthritis.  However, the examiner opined that the Veteran rheumatoid arthritis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner explained that the Veteran had no documented diagnosis of or treatment for rheumatoid arthritis in service, and noted that the Veteran was not diagnosed as having rheumatoid arthritis until 2000, many years after his separation from service in January 1972.  The examiner also reviewed the Veteran's medical journal related to diabetes, and indicated that there is some speculation that Type I diabetes is associated with rheumatoid arthritis, as they are both autoimmune diseases.  However, the examiner explained that the Veteran's diabetes Type II diabetes had no association with rheumatoid arthritis.  The examiner indicated that rheumatoid arthritis is a systemic, inflammatory, peripheral polyarthritis of unknown etiology, and that there was not enough medical literature to support the cause and effect relationship of his rheumatoid arthritis and Agent Orange, including digoxin, exposure.  As such, the examiner concluded that the Veteran's rheumatoid arthritis was less likely than not caused by or incurred during his period of active duty service, to include his presumed in-service exposure to herbicides.  

The examiner additionally opined that the Veteran's stomach disorders and rheumatoid arthritis were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions, to include posttraumatic stress disorder; diabetes mellitus, Type II, with urinary frequency; autoimmune hepatitis; tinnitus; peripheral neuropathy of the bilateral lower extremities; lichen auveusis; bilateral sensorineural hearing loss, and impotency.
 
Analysis of the record shows that the earliest evidence demonstrating that the Veteran complained of or was treated for a stomach disorder or rheumatoid arthritis is dated many years after his active duty service.  Specifically, the Veteran first sought treatment for gastric pain in 1987, and first sought treatment for pain associated with arthritis in approximately 2000.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Moreover, the Veteran has not alleged that he suffered from a stomach disorder or rheumatoid arthritis in service.  Rather, as indicated in his testimony at his July 2009 and April 2012 Board hearings, he has explained that these disorders development many years following service separation in January 1972.  Instead, the Veteran alleges that these disorders developed as a result of, or were aggravated by other service-connected disabilities and/or presumed exposure to herbicides while in Vietnam.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

To the extent that the Veteran asserts that his current disorders are etiologically related to his active duty (including exposure to an herbicidal agent) or a service-connected disability, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  The precise determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions as to aggravation.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology or aggravation in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Veteran has been provided with several VA examinations during the course of this appeal.  Significantly, all VA examiners who have provided an etiological opinion in their reports indicated that the Veteran's stomach disorder and rheumatoid arthritis were less likely than not related to service.  Specifically, the June 2010 examiner found that his conditions were less likely than not directly related to service, the July 2012 examiner found that his conditions were less likely than not directly related to service or related to a service-connected disorder, and the December 2013 examiner found that his conditions were less likely than not directly related to service or related to presumed herbicide exposure .  These opinions were accompanied by extensive rationales detailed above, and the Board finds these VA examiner's opinions to be highly probative. 

Other than the Veteran's own lay statements, the only support in favor of his claims are various articles in which the authors propounded a possible nexus between Agent Orange/dioxin exposure and numerous gastrointestinal disorders, and statements made by private physicians in 2002 who mentioned the possibility of a relationship between the Veteran's rheumatoid arthritis and his autoimmune liver diseases.  However, the Board finds this evidence to be too speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms of "may" or "possible" are too speculative to established service connection).  Furthermore, this evidence was addressed by the various VA examiners who concluded that there was not enough evidence in the medical literature to support such a nexus at this time.  Indeed, VA does not recognize presumptive service connection due to Agent Orange exposure for GERD or rheumatoid arthritis.  

The April 2002 private rheumatologist's treatment note indicated that the Veteran's rheumatoid arthritis was "most likely" related to his autoimmune hepatitis; however, the Board emphasizes that this conclusory statement was not accompanied by any rationale or explanation.  In fact, the July 2003 VA autoimmune disease examiner  specifically addressed the private rheumatologist's statement, and was unable find anything in the medical literature to confirm such a relationship.  As such, the Board affords greater probative weight to the VA examinations which offered a wealth of supporting explanations and rationale in support of their conclusions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Additionally, the Veteran did not submit, nor did he allege, evidence demonstrating treatment for arthritis or ulcers dated within one year of his service discharge.  Significantly, the Veteran's discharge examination was normal.  As such, the Board finds that the preponderance of the probative and competent evidence is against finding that the Veteran's stomach disorders or rheumatoid arthritis were manifest to a compensable degree within one year of his active duty discharge and, thus, service connection on this basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection for a stomach disorder and rheumatic arthritis is not warranted, as the most probative evidence shows that the Veteran's disorders are not related to his active duty, to include as due to exposure herbicidal agent, or to a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a stomach disorder, including due to herbicide exposure, is denied.

Entitlement to service connection for rheumatoid arthritis, including due to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


